IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MISSOURI
SOUTHERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,

: No. Aj _-pBoUe-DLTe-S~ MDH”

KAYLA HAMBELTON,

 

Defendant.
PLEA AGREEMENT
Pursuant to Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure, the parties
described below have entered into the following plea agreement:
hs The Parties. The parties to this agreement are the United States Attorney’s Office
for the Western District of Missouri (otherwise referred to as “the Government” or “the United
States”), represented by Teresa A. Moore, Acting United States Attorney, and Patrick Carney,
Assistant United States Attorney, and the defendant, Kayla Hambelton (“the defendant”),
represented by Ann Koszuth, Assistant Federal Public Defender.
The defendant understands and agrees that this plea agreement is only between her and the
United States Attorney for the Western District of Missouri, and that it does not bind any other
federal, state, or local prosecution authority or any other government agency, unless otherwise
specified in this agreement.
na Defendant’s Guilty Plea. The defendant agrees to and hereby does plead guilty to
the sole count of the information charging her with a violation of 18 U.S.C. § 641, that is, theft of
government property. The defendant also agrees to forfeit to the United States the property

described in the Forfeiture Allegation of the Information. By entering into this plea agreement,

Case 6:21-cr-03068-MDH Document 11 Filed 05/27/21 Page 1 of 14
the defendant admits that she knowingly committed this offense, and is in fact guilty of this

offense.

3.

Factual Basis for Guilty Plea. The parties agree that the facts constituting the

offense to which the defendant is pleading guilty are as follows:

The United States Postal Service, Office of the Inspector General (USPS-
OIG) opened an investigation after receiving information from Carleen Currier,
Field Financial Specialist in the Mid-America District on June 4, 2020. Currier
reported that the Taneyville, Missouri post office has several financial issues,
resulting in financial shortages at the office.

Prior to Special Agent (SA) Jackson receiving the aforementioned
information, she had been tracking the Taneyville, Missouri, office because it had
been on a USPS analysis report since early in 2019. A review of money order
images and reports from Taneyville determined that several money orders had been
issued and not report as sold in a timely fashion. The suspicious money orders in
question were issued by Sales and Service Associate (SSA) KAYLA
HAMBELTON (HAMBELTON).

As aresult, SA Jackson initiated an investigation into the suspicious money
orders that had been issued. The investigation revealed that HAMBELTON stole
USPS funds through her position in an amount totaling $2,217.03 and converted
the proceeds of those transactions to her own personal use. HAMBELTON
admitted to this scheme during a voluntary interview with the OIG.

Ultimately, it was determined that between January 2019, through June
2020, at Taneyville, Taney County, Missouri, within the Western District of
Missouri, HAMBELTON did steam and purloin monies in the form of postal funds
from the stamp accountability and postal revenues that were accessible to her in her
position as a sales and services associate, a USPS employees of the Taneyville,
Missouri, post office. Through the manipulation of financial records,
HAMBELTON converted the stolen and purloined monies from the USPS to her
personal and unauthorized use, in the amount of $2,217.03. All in violation of Title
18, United States Code, Section 641.

4,

Use of Factual Admissions and Relevant Conduct. The defendant

acknowledges, understands and agrees that the admissions contained in Paragraph 3 and other

portions of this plea agreement will be used for the purpose of determining her guilt and advisory

sentencing range under the United States Sentencing Guidelines (“U.S.S.G.”), including the

2

Case 6:21-cr-03068-MDH Document 11 Filed 05/27/21 Page 2 of 14
calculation of the defendant’s offense level in accordance with U.S.S.G. § 1B1.3(a)(2). The
defendant acknowledges, understands and agrees that all other uncharged related criminal activity
may be considered as “relevant conduct” pursuant to U.S.S.G. § 1B1.3(a)(2) in calculating the
offense level for the charge to which she is pleading guilty.

a. Statutory Penalties. The defendant understands that upon her plea of guilty to the
sole count of the information charging her with theft of government property, pursuant to 18 U.S.C.
§ 641, the minimum penalty the Court may impose is probation, while the maximum penalty the
Court may impose is not more than 10 years of imprisonment, a $250,000 fine, not more than three
years of supervised release, an order of restitution and a $100 mandatory special assessment which
must be paid in full at the time of sentencing. The defendant further understands that this offense
is a Class C felony.

6. Sentencing Procedures. The defendant acknowledges, understands and agrees to
the following:

a. in determining the appropriate sentence, the Court will consult and consider

the United States Sentencing Guidelines promulgated by the United States

Sentencing Commission; these Guidelines, however, are advisory in nature, and the

Court may impose a sentence either less than or greater than the defendant’s

applicable Guidelines range, unless the sentence imposed is “unreasonable;”

b. the Court will determine the defendant’s applicable Sentencing Guidelines
range at the time of sentencing;

c. in addition to a sentence of imprisonment, the Court may impose a term of
supervised release of up to three years for the sole count of the information; that
the Court must impose a period of supervised release if a sentence of imprisonment
of more than one year is imposed;

d. if the defendant violates a condition of her supervised release, the Court
may revoke her supervised release and impose anadditional period of
imprisonment of up to two years for Count 1, without credit for time previously
spent on supervised release. In addition to a new term of imprisonment, the Court
also may impose a new period of supervised release, the length of which cannot

2
a

Case 6:21-cr-03068-MDH Document 11 Filed 05/27/21 Page 3 of 14
exceed three years for Count 1, less the term of imprisonment imposed upon
revocation of the defendant’s first supervised release;

e. the Court may impose any sentence authorized by law, including a sentence
that is outside of, or departs from, the applicable Sentencing Guidelines range;

f. any sentence of imprisonment imposed by the Court will not allow for
parole;

g. the Court is not bound by any recommendation regarding the sentence to be
imposed or by any calculation or estimation of the Sentencing Guidelines range
offered by the parties or the United States Probation Office;

h. the defendant may not withdraw her guilty plea solely because of the nature
or length of the sentence imposed by the Court:

i. The defendant agrees that the United States may institute civil, judicial, or
administrative forfeiture proceedings against all forfeitable assets in which the
defendant has an interest, and that he will not contest any such forfeiture
proceedings.

j. The defendant agrees to forfeit all interests he owns or over which he
exercises control, directly or indirectly, in any asset that is subject to forfeiture to
the United States either directly or as a substitute for property that was subject to
forfeiture but is no longer available for the reasons set forth in 21 U.S.C. § 853(p)
which is applicable to this action pursuant to 28 U.S.C. § 2461 (c), including but not
limited to the following specific property: a money judgment in the amount of at
least $2,217.03. With respect to any asset which the defendant has agreed to forfeit,
the defendant waives any constitutional and statutory challenges in any manner
(including direct appeal, habeas corpus, or any other means) to any forfeiture
carried out in accordance with this plea agreement on any grounds, including that
the forfeiture constitutes an excessive fine or punishment under the Eighth
Amendment to the United States Constitution.

k. The defendant agrees to fully and truthfully disclose the existence, nature,
and location of all assets forfeitable to the United States, either directly or as a
substitute asset, in which he, his co-defendants and his co-conspirators have or had
any direct or indirect financial interest, or exercise or exercised control, directly or
indirectly, during the period from January 1, 2016, to the present. The defendant
also agrees to fully and completely assist the United States in the recovery and
forfeiture of all such forfeitable assets.

l. The defendant agrees to take all necessary steps to comply with the
forfeiture matters set forth herein before his sentencing.

m. The defendant states that he is the sole and rightful owner of the cash
proceeds and that to the best of his knowledge no one else has any ownership or

4
Case 6:21-cr-03068-MDH Document 11 Filed 05/27/21 Page 4 of 14
other interest in the property. In the event any federal, state, or local law
enforcement agency having custody of the property decides not to pursue forfeiture
of the property due to its minimal value, the defendant hereby abandons any interest
he has in such property and consents to the destruction or any other disposition of
the property by the federal, state, or local agency without further notice or
obligation whatsoever owing to the defendant.

n. Within 10 days of the acceptance of this plea agreement, at the request of

the United States Attorney’s Office, the defendant agrees to execute and submit (1)

a Tax Information Authorization form; (2) an Authorization to Release

Information; (3) a completed financial disclosure statement; and (4) copies of

financial information that the defendant submits to the United States Probation

Office. The defendant understands that the United States will use the financial

information when making its recommendation to the Court regarding the

defendant’s acceptance of responsibility; and,
o. At the request of the United States Attorney’s Office, the defendant agrees

to undergo any polygraph examination the United States might choose to administer

concerning the recovery of restitution.

7. Government’s Agreements. Based upon evidence in its possession at this time,
the United States Attorney’s Office for the Western District of Missouri, as part of this plea
agreement, agrees not to bring any additional charges against the defendant for any federal criminal
offenses related to her theft of money from, and retention of stolen money of, the United States
Postal Service, for which it has venue and which arose out of the defendant’s conduct described
above.

The defendant understands that this plea agreement does not foreclose any prosecution for
an act of murder or attempted murder, an act or attempted act of physical or sexual violence against
the person of another, or a conspiracy to commit any such acts of violence or any criminal activity
of which the United States Attorney for the Western District of Missouri has no knowledge.

The defendant recognizes that the United States’ agreement to forego prosecution of all of

the criminal offenses with which the defendant might be charged is based solely on the promises

made by the defendant in this agreement. If the defendant breaches this plea agreement, the United

5
Case 6:21-cr-03068-MDH Document 11 Filed 05/27/21 Page 5of14
States retains the right to proceed with the original charges and any other criminal violations
established by the evidence. The defendant expressly waives her right to challenge the initiation
of the dismissed or additional charges against her if she breaches this agreement. The defendant
expressly waives her right to assert a statute of limitations defense if the dismissed or additional
charges are initiated against her following a breach of this agreement. The defendant further
understands and agrees that if the Government elects to file additional charges against her
following her breach of this plea agreement, she will not be allowed to withdraw her guilty plea.

8. Preparation of Presentence Report. The defendant understands the United States
will provide to the Court and the United States Probation Office a government version of the
offense conduct. This may include information concerning the background, character, and conduct
of the defendant, including the entirety of her criminal activities. The defendant understands these
disclosures are not limited to the count to which he has pleaded guilty. The United States may
respond to comments made or positions taken by the defendant or the defendant’s counsel and to
correct any misstatements or inaccuracies. The United States further reserves its right to make any
recommendations it deems appropriate regarding the disposition of this case, subject only to any
limitations set forth in this plea agreement. The United States and the defendant expressly reserve
the right to speak to the Court at the time of sentencing pursuant to Rule 32(1)(4) of the Federal
Rules of Criminal Procedure.

9. Withdrawal of Plea. Either party reserves the right to withdraw from this plea
agreement for any or no reason at any time prior to the entry of the defendant’s plea of guilty and
its formal acceptance by the Court. In the event of such withdrawal, the parties will be restored to
their pre-plea agreement positions to the fullest extent possible. However, after the plea has been

formally accepted by the Court, the defendant may withdraw her plea of guilty only if the Court

6
Case 6:21-cr-03068-MDH Document 11 Filed 05/27/21 Page 6 of 14
rejects the plea agreement or if the defendant can show a fair and just reason for requesting the
withdrawal. The defendant understands that if the Court accepts her plea of guilty and this plea
agreement but subsequently imposes a sentence that is outside the defendant’s applicable
Sentencing Guidelines range, or imposes a sentence that the defendant does not expect, like or
agree with, she will not be permitted to withdraw her plea of guilty.

10. Agreed Guidelines Applications. With respect to the application of the

 

Sentencing Guidelines to this case, the parties stipulate and agree as follows:

a. The Sentencing Guidelines do not bind the Court and are advisory in nature.
The Court may impose a sentence that is either above or below the defendant’s
applicable Guidelines range, provided the sentence imposed is not “unreasonable;”

b. The applicable Guidelines section for the offense of conviction for the sole
count of the information is U.S.S.G. § 2B1.1, which provides for a base offense
level of six (6);

c. The defendant has admitted her guilt and clearly accepted responsibility for
her actions. Consequently, she is entitled to a 2-level reduction pursuant to §
3E1.1(a) of the Sentencing Guidelines;

d. There is no agreement between the parties regarding the defendant’s
criminal history category. The parties agree that the Court will determine her
applicable criminal history category after receipt of the presentence investigation
report prepared by the United States Probation Office;

e. The defendant understands that the estimate of the parties with respect to
the Guidelines computation set forth in the subsections of this paragraph does not
bind the Court or the United States Probation Office with respect to the appropriate
Guidelines levels. Additionally, the failure of the Court to accept these stipulations
will not, as outlined in Paragraph 9 of this plea agreement, provide the defendant
with a basis to withdraw her plea of guilty;

f. The parties will jointly recommend a sentence of probation. The agreement
by the parties regarding any sentencing recommendation is not binding upon the
Court or the United States Probation Office and the Court may impose any sentence
authorized by law, including any sentence outside the applicable Guidelines range
that is not “unreasonable;”

g. The defendant consents to judicial fact-finding by a preponderance of the
evidence for all issues pertaining to the determination of the defendant’s sentence,

7
Case 6:21-cr-03068-MDH Document 11 Filed 05/27/21 Page 7 of 14
including the determination of any mandatory minimum sentence (including the

facts that support any specific offense characteristic or other enhancement or

adjustment), and any legally authorized increase above the normal statutory

maximum. The defendant waives any right to a jury determination beyond a

reasonable doubt of all facts used to determine and enhance the sentence imposed,

and waives any right to have those facts alleged in the information. The defendant

also agrees that the Court, in finding the facts relevant to the imposition of sentence,

may consider any reliable information, including hearsay; and,

h. The defendant understands and agrees that the factual admissions contained

in Paragraph 3 of this plea agreement, and any admissions that she will make during

her plea colloquy, support the imposition of the agreed-upon Guidelines

calculations contained in this agreement.

11. Effect of Non-Agreement on Guidelines Applications. The parties understand,
acknowledge and agree that there are no agreements between the parties with respect to any
Sentencing Guidelines issues other than those specifically listed in Paragraph 10, and its
subsections. As to any other Guidelines issues, the parties are free to advocate their respective
positions at the sentencing hearing.

12. Change in Guidelines Prior to Sentencing. The defendant agrees that if any
applicable provision of the Guidelines changes after the execution of this plea agreement, then any
request by defendant to be sentenced pursuant to the new Guidelines will make this plea agreement
voidable by the United States at its option. If the Government exercises its option to void the plea
agreement, the United States may charge, reinstate, or otherwise pursue any and all criminal
charges that could have been brought but for this plea agreement.

13.  Government’s Reservation of Rights. The defendant understands that the United
States expressly reserves the right in this case to:

a. oppose or take issue with any position advanced by defendant at the
sentencing hearing which might be inconsistent with the provisions of this plea

agreement;

b. comment on the evidence supporting the charge in the information;

8
Case 6:21-cr-0O3068-MDH Document 11 Filed 05/27/21 Page 8 of 14
c. oppose any arguments and requests for relief the defendant might advance
on an appeal from the sentences imposed and that the United States remains free on
appeal or collateral proceedings to defend the legality and propriety of the sentence
actually imposed, even if the Court chooses not to follow any recommendation
made by the United States; and,

d. oppose any post-conviction motions for reduction of sentence, or other
relief.

14. Waiver of Constitutional Rights. The defendant, by pleading guilty,
acknowledges that she has been advised of, understands, and knowingly and voluntarily waives
the following rights:

a. the right to plead not guilty and to persist in a plea of not guilty;

b. the right to be presumed innocent until her guilt has been established beyond
a reasonable doubt at trial;

c. the right to a jury trial, and at that trial, the right to the effective assistance
of counsel:

d. the right to confront and cross-examine the witnesses who testify against
her:

e. the right to compel or subpoena witnesses to appear on her behalf; and,

f. the right to remain silent at trial, in which case her silence may not be used
against her.

The defendant understands that by pleading guilty, she waives or gives up those rights and
that there will be no trial. The defendant further understands that if she pleads guilty, the Court
may ask her questions about the offense or offenses to which he pleaded guilty, and if the defendant
answers those questions under oath and in the presence of counsel, her answers may later be used
against her in a prosecution for perjury or making a false statement. The defendant also
understands she has pleaded guilty to a felony offense and, as a result, will lose her right to possess
a firearm or ammunition and might be deprived of other rights, such as the right to vote or register
to vote, hold public office, or serve on a jury.

9
Case 6:21-cr-03068-MDH Document11 Filed 05/27/21 Page 9 of 14
1S. Waiver of Appellate and Post-Conviction Rights.

a. The defendant acknowledges, understands and agrees that by pleading
guilty pursuant to this plea agreement she waives her right to appeal or collaterally
attack a finding of guilt following the acceptance of this plea agreement, except on
grounds of (1) ineffective assistance of counsel; or (2) prosecutorial misconduct.

b. The defendant expressly waives her right to appeal her sentence, directly or
collaterally, on any ground except claims of (1) ineffective assistance of counsel;
(2) prosecutorial misconduct; or (3) an illegal sentence. An “illegal sentence”
includes a sentence imposed in excess of the statutory maximum, but does nor
include less serious sentencing errors, such as a misapplication of the Sentencing
Guidelines, an abuse of discretion, or the imposition of an unreasonable sentence.
However, if the United States exercises its right to appeal the sentence imposed as
authorized by 18 U.S.C. § 3742(b), the defendant is released from this waiver and
may, as part of the Government’s appeal, cross-appeal her sentence as authorized
by 18 U.S.C. § 3742(a) with respect to any issues that have not been stipulated to
or agreed upon in this agreement.

16. Financial Obligations. By entering into this plea agreement, the defendant
represents that she understands and agrees to the following financial obligations:

a. The Court must order restitution to the victims of the offense to which the
defendant is pleading guilty. The defendant agrees to pay restitution in an amount
to be determined at sentencing, which will be paid to the Social Security
Administration, pursuant to 18 U.S.C. § 3663A(c)(1). The defendant agrees that
the Court may order restitution in connection with all other uncharged related
criminal activity. The defendant further agrees that any amount of restitution
ordered by the Court at sentencing is the result of the defendant’s illegal conduct.
In the event the defendant makes restitution prior to sentencing, the parties agree
that the defendant should receive credit for those payments when the restitution
order is adjudicated. The defendant also agrees that restitution is due and payable
immediately.

b. The defendant agrees to pay restitution as ordered by the Court in any
restitution order entered pursuant to this plea agreement, and that such restitution
will be due and payable immediately upon sentencing.

c. The defendant agrees that this agreement, or any judgment, order, release,
or satisfaction issued in connection with this agreement, will not satisfy, settle, or
compromise the defendant’s obligation to pay the balance of any remaining civil
liabilities, including overpayment of benefits, owed to the Social Security
Administration, for the time period covered by this agreement or any other time
period.

10
Case 6:21-cr-03068-MDH Document 11 Filed 05/27/21 Page 10 of 14
d. The defendant understands and agrees that all restitution payments shall be
paid by check, shall include this case number in the memo line, and shall be
delivered to the Clerk’s office or addressed to the Clerk’s office at the following
address:

United States District Court Clerk’s Office
Western District of Missouri

Charles Evans Whittaker Courthouse

400 E. 9" Street, Rm. 1510

Kansas City, Missouri 64106

e. The United States may use the Federal Debt Collection Procedures Act and
any other remedies provided by law to enforce any restitution order that may be
entered as part of the sentence in this case and to collect any fine.

f. The defendant will fully and truthfully disclose all assets and property in
which she has any interest, or over which the defendant exercises control directly
or indirectly, including assets and property held by a spouse, nominee or other third
party. The defendant’s disclosure obligations are ongoing, and are in force from
the execution of this agreement until the defendant has satisfied the restitution order
in full.

g. Within 10 days of the execution of this plea agreement, at the request of the
United States Attorney’s Office (“USAO”), the defendant agrees to execute and
submit (1) a Tax Information Authorization form; (2) an Authorization to Release
Information; (3) a completed financial disclosure statement; and (4) copies of
financial information that the defendant submits to the U.S. Probation Office. The
defendant understands that compliance with these requests will be taken into
account when the United States makes a recommendation to the Court regarding
the defendant's acceptance of responsibility.

h. At the request of the USAO, the defendant agrees to undergo any polygraph
examination the United States might choose to administer concerning the recovery
of restitution.

i. The defendant hereby authorizes the USAO to obtain a credit report
pertaining to her to assist the USAO in evaluating the defendant’s ability to satisfy
any financial obligations imposed as part of the sentence.

j. The defendant understands that a Special Assessment will be imposed as
part of the sentence in this case. The defendant promises to pay the Special
Assessment of $100 by submitting a satisfactory form of payment to the Clerk of
the Court prior to appearing for the sentencing proceeding in this case. The
defendant agrees to provide the Clerk’s receipt as evidence of her fulfillment of this
obligation at the time of sentencing.

11
Case 6:21-cr-03068-MDH Document 11 Filed 05/27/21 Page 11 of 14
k. The defendant certifies that she has made no transfer of assets or property
for the purpose of (1) evading financial obligations created by this Agreement; (2)
evading obligations that may be imposed by the Court; nor (3) hindering efforts of
the USAO to enforce such financial obligations. Moreover, the defendant promises
that she will make no such transfers in the future.

|. In the event the United States learns of any misrepresentation in the
financial disclosure statement, or of any asset in which the defendant had an interest

at the time of this plea agreement that is not disclosed in the financial disclosure

statement, and in the event such misrepresentation or nondisclosure changes the

estimated net worth of the defendant by ten thousand dollars ($10,000.00) or more,

the United States may at its option: (1) choose to be relieved of its obligations under

this plea agreement; or (2) let the plea agreement stand, collect the full forfeiture,

restitution, and fines imposed by any criminal or civil judgment, and also collect

100% (one hundred percent) of the value of any previously undisclosed assets. The

defendant agrees not to contest any collection of such assets. In the event the United

States opts to be relieved of its obligations under this plea agreement, the

defendant's previously entered plea of guilty shall remain in effect and cannot be

withdrawn.

We Waiver of FOIA Request. The defendant waives all of her rights, whether asserted
directly or by a representative, to request or receive from any department or agency of the
United States any records pertaining to the investigation or prosecution of this case including,
without limitation, any records that may be sought under the Freedom of Information Act, 5 U.S.C.
§ 552, or the Privacy Act of 1974, 5 U.S.C. § 552a.

18. Waiver of Claim for Attorney’s Fees. The defendant waives all of her claims
under the Hyde Amendment, 18 U.S.C. § 3006A, for attorney’s fees and other litigation expenses
arising out of the investigation or prosecution of this matter.

Ig. Defendant’s Breach of Plea Agreement. If the defendant commits any crimes,
violates any conditions of release, or violates any term of this plea agreement between the signing
of this plea agreement and the date of sentencing, or fails to appear for sentencing, or if the

defendant provides information to the Probation Office or the Court that is intentionally

misleading, incomplete, or untruthful, or otherwise breaches this plea agreement, the United States

2
Case 6:21-cr-03068-MDH Document11 Filed 05/27/21 Page 12 of 14
will be released from its obligations under this agreement. The defendant, however, will remain
bound by the terms of the agreement, and will not be allowed to withdraw her plea of guilty.

The defendant also understands and agrees that in the event she violates this plea
agreement, all statements made by her to law enforcement agents subsequent to the execution of
this plea agreement, any testimony given by her before a grand jury or any tribunal or any leads
from such statements or testimony shall be admissible against her in any and all criminal
proceedings. The defendant waives any rights that she might assert under the United States
Constitution, any statute, Rule 11(f) of the Federal Rules of Criminal Procedure, Rule 410 of the
Federal Rules of Evidence, or any other federal rule that pertains to the admissibility of any
statements made by her subsequent to this plea agreement.

20. Defendant’s Representations. The defendant acknowledges that she has entered
into this plea agreement freely and voluntarily after receiving the effective assistance, advice and
approval of counsel. The defendant acknowledges that she is satisfied with the assistance of
counsel, and that counsel has fully advised her of her rights and obligations in connection with this
plea agreement. The defendant further acknowledges that no threats or promises, other than the
promises contained in this plea agreement, have been made by the United States, the Court, her
attorneys or any other party to induce her to enter her plea of guilty.

21. No Undisclosed Terms. The United States and the defendant acknowledge and
agree that the above-stated terms and conditions, together with any written supplemental
agreement that might be presented to the Court in camera, constitute the entire plea agreement
between the parties, and that any other terms and conditions not expressly set forth in this
agreement or any written supplemental agreement do not constitute any part of the parties’

agreement and will not be enforceable against either party.

13
Case 6:21-cr-03068-MDH Document11 Filed 05/27/21 Page 13 of 14
2a Standard of Interpretation. The parties agree that, unless the constitutional
implications inherent in plea agreements require otherwise, this plea agreement should be
interpreted according to general contract principles and the words employed are to be given their
normal and ordinary meanings. The parties further agree that, in interpreting this agreement, any

drafting errors or ambiguities are not to be automatically construed against either party, whether
or not that party was involved in drafting or modifying this agreement.

TERESA A. MOORE
Acti, United States Attorney

Dated: 5/27/02! Fite k (2 ‘eo

ATRICK CARNEY
Assistant United States Attormey

I have consulted with my attorney and fully understand all of my rights with respect to the offenses
charged in the information. Further, I have consulted with my attorney and fully understand my
rights with respect to the provisions of the Sentencing Guidelines. I have read this plea agreement
and carefully reviewed every part of it with my attorney. I understand this plea agreement and |
voluntarily agree to it.

Dated: 9/27 / 202 Aayla Nanle Lh,

A HAMBELTON
Defendant

I am defendant Kayla Hambelton’s attorney. I have fully explained to her, her rights with respect
to the offenses charged in the information. Further, | have reviewed with her the provisions of the
Sentencing Guidelines which might apply in this case. I have carefully reviewed every part of this
plea agreement with her. To my knowledge, Kayla Hambelton’s decision to enter into this plea

agreement is an informed and voluntary one.
Dated: _sfaviea i LA, dy

ANN Koszuniy
Attorney ny, san
Assistant Federal Public Defender

 

14
Case 6:21-cr-03068-MDH Document 11 Filed 05/27/21 Page 14 of 14
